Exhibit 10.17

 

Summary of Fluor Corporation Non-Management Director Compensation

 

Cash Compensation

 

Annual Retainer:

 

$

115,000

 

Annual Committee Chair Retainer:

 

 

 

Audit Committee Chair:

 

$

20,000

 

Organization and Compensation Committee Chair:

 

$

15,000

 

Governance Committee Chair:

 

$

15,000

 

Lead Independent Director Retainer:

 

$

30,000

 

Non-Committee Chair Members of the Executive Committee:

 

$

10,000

 

 

Retainers are paid quarterly in cash and can be deferred at the director’s
election under the Fluor Corporation 409A Director Deferred Compensation Program
(the “Deferred Compensation Program”). Effective January 1, 2013, directors no
longer receive a 25% premium on the deferred amount deemed invested in company
stock via the Deferred Compensation Program.

 

Equity Compensation

 

Each non-management director receives an annual grant of restricted stock units
with a total market value of $150,000. The grant is made on the date of the
annual meeting of shareholders. Restrictions on annual grants vest immediately
on the first anniversary of the date of grant.  Directors can defer such units
at their election under the Deferred Compensation Program.

 

Other Information

 

Fluor Corporation reimburses non-management directors for their travel and
related expenses in connection with attending Board meetings and Board-related
activities. Directors also receive life insurance ($75,000 in coverage) and
business travel accident insurance ($250,000 in coverage). Directors’ charitable
contributions that meet the guidelines of the Company’s employee charitable
matching gift program are eligible for matching funds from the Company in an
amount up to $5,000 per year.

 

--------------------------------------------------------------------------------